FOR IMMEDIATE RELEASE For More Information Contact: Mark A. Roberts Executive Vice President & CFO (413) 787-1700 UNITED FINANCIAL BANCORP REPORTS FOURTH QUARTER EPS OF $0.08, TOTAL ASSETS OF $1.1 BILLION AND STABLE ASSET QUALITY WEST SPRINGFIELD, MA—January 28, 2008—United Financial Bancorp, Inc. (the “Company”) (NASDAQ:UBNK), the holding company for United Bank (the “Bank”), reported net income of $1.3 million, or $0.08 per diluted share, for the fourth quarter of 2007 compared to net income of $766,000, or $0.05 per diluted share, for the corresponding period in 2006.The Company’s improved results were largely due to an increase in net interest income, driven by net interest margin expansion and growth in average earning assets.The quarterly operating performance was also favorably impacted by an increase in fee income from deposit and wealth management accounts and a reduction in non-interest expenses.For the year ended December 31, 2007, the Company’s net income was $4.4 million, or $0.26 per diluted share, compared to net income of $4.9 million, or $0.29 per diluted share, for the corresponding period in 2006.The Company also announced a quarterly cash dividend of $0.06 per share payable on February 26, 2008 to shareholders of record as of February 12, 2008. Total assets increased $69.8 million, or 6.9%, to $1.1 billion at December 31, 2007 from $1.0 billion at year end 2006 as a result of growth in total loans of $63.3 million, or 8.3%.Balance sheet expansion was funded by an increase of $33.0 million, or 4.8%, in total deposits and a portion of the $83.0 million in net proceeds received from the second-step conversion and stock offering that was completed on December 3, 2007.The funds obtained from second-step conversion and stock offering were also used to pay down short-term FHLB advances. "Given the current banking environment, we are pleased to report improved results for the fourth quarterof 2007,” commented Richard B. Collins, President and Chief Executive Officer.“With the completion of our second-step conversion and stock offering, we are well-positioned to capitalize on future growth and expansion opportunities.We remain committed to enhancing shareholder value.” Financial Highlights: · Total loans increased $62.6 million, or 8.2%, to $824.7 million at December 31, 2007 compared to $762.1million at December 31, 2006.Loan growth was concentrated in the commercial real estate ($39.2 million or 22.3%), residential real estate ($20.4 million or 6.4%) and commercial and industrial ($11.8 million or 16.9%) portfolios.Origination activity in 2007 was driven by a steady local economy, a relatively stable real estate market, a comparatively low interest rate environment, successful business development efforts and competitive products and pricing.The healthy expansion in commercial real estate and commercial and industrial loans also reflected a continued focus on diversifying the loan mix.During the year, construction loans declined $12.7 million or 23.2% as several credits converted to fixed-rate commercial mortgages or were paid-in-full and management elected to be more cautious in evaluating and approving funding for residential construction projects. · The ratio of non-performing loans to total loans increased modestly from 0.17% at December 31, 2006 to 0.22%at December 31, 2007.Non-performing assets totaled $2.7 million, or 0.25% of total assets, at December 31, 2007 compared to $1.9 million, or 0.18% of total assets, at December 31, 2006.The Company has not originated loans to sub-prime borrowers and approximately 96% of its investment portfolio consists of mortgage-backed and debt securities issued by government sponsored enterprises. · At December 31, 2007, the ratio of the allowance for loan losses to total loans was 0.94% and the ratio of the allowance for loan losses to non-performing loans was 432.16%.Net charge-offs totaled $929,000, or 0.12% of average loans outstanding, for the year ended December 31, 2007. · Total depositsincreased million, or 4.8%, to $718.7 million at December 31, 2007 compared to $685.7 million at December 31, 2006 mainly due to the introduction of new products and services, competitive pricing, targeted promotional activities and the December 2006 opening of a second branch in Westfield,
